DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “forming a top dielectric layer over a top surface having a plurality of vias that are formed through the top dielectric layer that extend into the substrate” renders the claim indefinite, as it is not clear what is being formed and in what sequence. The top dielectric layer cannot be formed over a substrate already comprising vias formed through the top dielectric layer. In light of the Spec at [0039]-[0040], the limitation is being interpreted as “forming a top dielectric layer over a top surface of a substrate; forming a plurality of vias through the top dielectric layer that extend into the substrate”. Claims 2-10 depend from claim 1 and are therefore correspondingly indefinite. 
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Leobandung (U.S. PGPub 2016/0141226, cited in IDS) teaches a method for forming an integrated structure, comprising: forming a top dielectric layer over a top surface of a substrate (Fig. 1, 10, 13, [0022]-[0026]); forming a plurality of vias through the top dielectric layer (Fig. 2, [0027]); forming a plurality of contact openings in the substrate, each of the plurality of contact openings having side portions and a bottom portion to expose a respective second via of the plurality of second vias, and filling the plurality of contact openings with a conductive layer to form a plurality of TSVs so that each of the plurality of TSCs is in contact with a via of the plurality of vias, wherein the plurality of vias are electrically coupled to the plurality of TSCs (Fig. 6, [0035]-[0036]). Leobandung does not explicitly teach wherein the plurality of vias are formed to extend into the substrate from the top surface, the plurality of vias being electrically coupled to each other; wherein the contact openings are formed through a bottom dielectric layer over a bottom surface of the substrate; forming an isolation opening in the bottom dielectric layer and the substrate, the isolation opening passing through the bottom dielectric layer and extending from the bottom surface to the top surface of the substrate; filling the isolation opening with an insulating layer to form an isolation trench; and forming a conductive plate over the bottom dielectric layer in contact with the plurality of TSCs, surrounded by the isolation trench and spaced apart from the isolation trench. 
Prior art Kamibayashi (JP 2009-295719 A, cited in IDS) teaches a substrate (Fig. 2) having opposing top and bottom surfaces (100), top and bottom dielectric layers (205, 220); vias formed through the dielectric layers and extending through the substrate (350), where the vias are electrically coupled to each other (metal line 400) and an isolation trench surrounding and spaced apart from a conductive plate in contact with the vias (210, 380).  However, prior art references alone or in combination fail to disclose, teach, or suggest each and every limitation of the invention as claimed.
Regarding independent claim 11, Leobandung teaches a method for forming an integrated structure, comprising: forming a top dielectric layer over a top surface of a substrate (Fig. 1, 10, 13, [0022]-[0026]); forming a plurality of vias in the top dielectric layer (Fig. 2, [0027]); forming a plurality of contact openings in the substrate, each of the plurality of contact openings having side portions and a bottom portion to expose a respective second via of the plurality of second vias, and filling the plurality of contact openings with a conductive layer to form a plurality of TSVs so that each of the plurality of TSCs is in contact with a via of the plurality of vias, wherein the plurality of vias are electrically coupled to the plurality of TSCs (Fig. 6, [0035]-[0036]). Leobandung does not explicitly teach wherein the plurality of vias are formed to extend into the substrate from the top surface; wherein the contact openings are formed through a bottom dielectric layer over a bottom surface of the substrate; and forming a plurality of first vias in the top dielectric layer extending into the substrate from the top surface, wherein the plurality of first vias are electrically coupled to the substrate. 
Prior art Safran (U.S. PGPub 2018/0166381, cited in IDS) teaches a substrate with a dielectric layer formed on one surface (12, 24), a TSC formed in the substrate (16, [0021]), a first via formed in the dielectric layer, a first end of the first via being in contact with the TSC (26b, [0022]) and a second via formed in the dielectric layer, a first end of the second via being coupled to the substrate (26a, [0022]). However, prior art references alone or in combination fail to disclose, teach, or suggest each and every limitation of the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812